United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT


                                    ___________

                                    No. 95-3849
                                    ___________

James Santa,                             *
                                         *
               Appellant,                *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Shirley S. Chater, Commissioner          *
of Social Security,                      *    [UNPUBLISHED]
                                         *
               Appellee.                 *
                                    ___________

                            Submitted: March 7, 1997
                                Filed: August 27, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


       James Santa appeals the district court&s1 decision granting summary judgment to
the Commissioner, and affirming the Commissioner&s determination that Santa&s
retirement benefits are subject to the Windfall Elimination Provision (WEP) of the

      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendation of the Honorable Raymond L.
Erickson, United States Magistrate Judge for the District of Minnesota.
Social Security Act, 42 U.S.C. § 415(a)(7). Having carefully reviewed the record and
the parties& submissions, we affirm the judgment of the district court on the basis of the
reasons set forth in the magistrate judge&s report. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-